SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

316
TP 14-01667
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF BARBARA J. ARSENEAU, PETITIONER,

                     V                                              ORDER

HOWARD ZUCKER, ACTING COMMISSIONER, NEW YORK
STATE DEPARTMENT OF HEALTH AND KRISTIN M. PROUD,
COMMISSIONER, NEW YORK STATE OFFICE OF TEMPORARY
AND DISABILITY ASSISTANCE, RESPONDENTS.


MANNION & COPANI, SYRACUSE (ANTHONY F. COPANI OF COUNSEL), FOR
PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Onondaga County [Anthony J.
Paris, J.], entered September 9, 2014) to review a determination of
respondent New York State Office of Temporary and Disability
Assistance. The determination, among other things, adjudged that
petitioner was not eligible under Medical Assistance for coverage of
her nursing home expenses because she transferred assets for less than
the fair market value.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 3 and 6, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   March 20, 2015                          Frances E. Cafarell
                                                   Clerk of the Court